UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 THOMAS I. GAGE,

                 Plaintiff,
                                                            Civil Action No. 22-283 (RDM)
         v.

 UNITED STATES ATTORNEY GENERAL,

                 Defendant.


                                   MEMORANDUM OPINION

        On January 26, 2022, Plaintiff Thomas I. Gage, proceeding pro se, filed this action, in

which he seeks a writ of mandamus compelling the Attorney General of the United States to

“empanel[] . . . a Special Grand Jury[] to investigate” certain crimes that Plaintiff claims were

committed against him and his family. Dkt. 1 at 2–3 (Compl. ¶¶ 1–11). Because the allegations

in Plaintiff’s complaint did not appear to satisfy the jurisdictional threshold requirements for

mandamus relief, the Court ordered Plaintiff “to show cause, on or before February 25, 2022,

why the Court should not dismiss the complaint for lack of jurisdiction.” Min. Order (Feb. 4,

2022). Plaintiff submitted his response on February 14, 2022. Dkt. 2. Upon consideration of

Plaintiff’s filings and the relevant legal authorities, the Court concludes that Plaintiff has not

satisfied the threshold requirements for mandamus relief, and, accordingly, will DISMISS the

case for lack of jurisdiction.

        28 U.S.C. § 1361 vests federal district courts with “original jurisdiction of any action in

the nature of mandamus to compel an officer or employee of the United States or any agency

thereof to perform a duty owed to the plaintiff.” Mandamus relief is a “drastic” remedy, only to

be invoked in “extraordinary circumstances.” Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir.
2002). To show entitlement to mandamus relief, a plaintiff must demonstrate (1) that he has a

clear and indisputable right to relief, (2) that the government agency or official is violating a

clear, nondiscretionary duty to act, and (3) that no adequate alternative remedy exists. Heckler v.

Ringer, 466 U.S. 602, 617 (1984); Am. Hosp. Ass’n v. Burwell, 812 F.3d 183, 189 (D.C. Cir.

2016). “These three threshold requirements are jurisdictional; unless all are met, a court must

dismiss the case for lack of jurisdiction.” Am. Hosp. Ass’n, 812 F.3d at 189.

        Plaintiff’s case founders at this threshold, jurisdictional step. Although the Attorney

General has not yet appeared or been served in this case, the Court has an ongoing “obligation to

assess its jurisdiction . . . sua sponte.” Friends of Animals v. U.S. Bureau of Land Mgmt., 514 F.

Supp. 3d 290, 299 (D.D.C. 2021); see also Fort Bend County v. Davis, 139 S. Ct. 1843, 1849

(2019) (a court “must consider” its subject-matter jurisdiction sua sponte “at any point in the

litigation”). Plaintiff’s complaint asks the Court to compel the U.S. Attorney General to impanel

a grand jury to investigate certain crimes; however, Plaintiff cannot establish that the Attorney

General has a clear, nondiscretionary duty to take such an act. See Simpson v. Reno, 902 F.

Supp. 254, 257 (D.D.C. 1995). By statute, it is district courts that impanel special grand juries,

not the Attorney General. 18 U.S.C. § 3331(a). In judicial districts that contain more than 4

million inhabitants, the district court must impanel a special grand jury at least once every 18

months. Id. And, in all other districts, the court must impanel a special grand jury at the request

of the Attorney General. Id. Crucially, however, the Attorney General’s decision to request an

empanelment is discretionary, not mandatory. Simpson, 902 F. Supp. at 257; see 18 U.S.C.

§ 3331(a) (requiring the district court to impanel a special grand jury if the Attorney General

“certifies in writing to the chief judge of the district that in his judgment a special grand jury is

necessary because of criminal activity in the district” (emphasis added)). Similarly, Plaintiff



                                                   2
cannot demonstrate that the Attorney General has a clear, nondiscretionary duty to investigate

the crimes Plaintiff alleges. See, e.g., Wightman-Cervantes v. Mueller, 750 F. Supp. 2d 76, 81

(D.D.C. 2010); Ning Ye v. Holder, 624 F. Supp. 2d 121, 123 (D.D.C. 2009); Whittle v.

Moschella, 756 F. Supp. 589, 597 (D.D.C. 1991). The decision whether and when to investigate

a particular matter is quintessentially discretionary, see Ning Ye, 624 F. Supp. 2d 121, 123, and

Plaintiff has not provided the Court with any basis from which to conclude that the Department

of Justice owes Plaintiff a nondiscretionary duty to investigate his specific allegations.

       Accordingly, because the complaint fails to demonstrate Plaintiff’s entitlement to

mandamus relief, the Court will DISMISS the case for lack of jurisdiction.

       A separate order will issue.



                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge

Date: February 28, 2022




                                                  3